Title: Henry D. Gilpin to James Madison, 4 January 1828
From: Gilpin, Henry D.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Philadelphia
                                
                                 4 January 1828
                            
                        

                        I have to return you my thanks for the flattering letter I received from you, relative to my sketch of Mr.
                            Jefferson’s life, and particularly for the pamphlet sent with it, which has been of the greatest service in giving a clear
                            view of publick events at a period, about which I have always found it particularly difficult to obtain one. In revising
                            my biography for publication, I have taken the liberty of using it, as well as the corrections you were good enough to
                            make.
                        When the publication of "The Lives of the Signers of the Declaration of Independence", commenced a second
                            edition, he requested me to read over the work, & make such general alterations as I shd. think necessary. Neither
                            time nor his own circumstances permitted that extensive and complete revision, which appeared to me desirable; but though
                            the work remains in general the same, I have been fortunate enough, in several instances, to obtain new and valuable
                            information; the historical repetitions have been curtailed, and I think the whole character of the work sensibly
                            improved.
                        Two volumes of the new edition are already printed, and the whole will probably be published in a month or
                            two. I should be highly gratified, if you would allow it to be inscribed with your name. I had thought of prefixing the
                            dedication I inclose, but did not feel authorised to do so, without knowing that it wd. not be disagreeable to you.
                        I beg to present to Mrs. Madison the compliments of the season, and to subscribe myself with the greatest
                            respect Yr. most obt. Servt

                        
                            
                                H. D. Gilpin.
                            
                        
                        
                            To James Madison of Virginia.
                            These volumes are respectfully inscribed, from admiration of his long life of private virtue and publick usefulness,
                                and gratitude for the successful devotion of his labour & talents to the prosperity of his country.
                        
                    